EXHIBIT 4.19 Summary of Agricultural Sub Partnership Agreement Parties: Brenco – Companhia Brasileira de Energia Renovável, as Partner Possessor, and Brasilagro – Companhia Brasileira de Propriedades Agrícolas, as Sub Partner Farmer. Object: The assignment, by the Partner Possessor Sub Partner Farmer, possession of arable land of the properties listed in Annex I, for purposes of exploitation of the sugarcane crop. Term: The Agreement shall remain in force contract for each agricultural area of the properties listed in Annex I, according to the deadlines set out in Annex II. Participation of Parties: The participation of Partner Possessor will be each harvest, 10% (ten percent) of fruits produced and the participation of Sub Partner Farmer will each harvest, 90% (ninety percent) of fruits produced. However, under Article 96 of Law 4,504/64, the Parties pre established the participation of Partner Possessor, as follows: For Areas 1, 2 and 5 listed in Annex II, the partner Possessor will be entitled to receive 17.97 (seventeen point ninety-seven) tons of sugarcane per hectare of sugarcane per year for year Agreement period; For areas 3, 4, 6, 7, 8 and 9 listed in Annex II, the partner Possessor will be entitled to receive the following amounts of tons of sugarcane per hectare, per year: (a) for the harvest 2018 / 2019, the amount of 23.53 (twenty-three point fifty three) tons of sugarcane; (b) for the 2019/2020 crop, the amount of 28.55 (twenty eight point fifty-five) tons of sugarcane; (c) for the 2020/2021 crop, the amount of 27.96 (twenty seven point ninety-six) tons of sugarcane; and (d) for other crops (before or after the time period set forth above), the amount of 17.97 (seventeen point ninety-seven) tons of sugarcane. Sharing Risk : The Parties will share only the risks resulting from changes in the price of sugarcane, and the production of sugarcane is insufficient to remedy the volumes due to Partner Possessor, the Sub Partner Farmer shall indemnify Partner Possessor. BRENCO – COMPANHIA BRASILEIRA DE ENERGIA RENOVÁVEL /s/ Luiz Paulo Sant’Anna Agro-industrial Superintendent /s/ Celso Luiz Tavares Ferreira Vice Chief Operating Officer BRASILAGRO COMPANHIA BRASILEIRA DE PROPRIEDADES AGRÍCOLAS /s/ André Guillaumon Chief Operating Officer /s/ Gustavo Javier Lopez Chief Administrative Officer WITNESSES: /s/Ana Luisa Gomes Kós Duboc de Almeida /s/
